Exhibit 10.4

 

EXECUTION VERSION

 

AMENDMENT NO. 2
TO SECOND MASTER REPURCHASE AGREEMENT

 

Amendment No. 2, dated as of February 22, 2006 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), FIELDSTONE MORTGAGE
COMPANY (a “Seller”) and FIELDSTONE INVESTMENT CORPORATION (a “Seller” and,
together with Fieldstone Mortgage Company, the “Sellers”).

 

RECITALS

 

The Buyer and the Sellers are parties to that certain Second Amended and
Restated Master Repurchase Agreement, dated as of March 31, 2005, as amended by
that certain Amendment No. 1 to Second Master Repurchase Agreement, dated as of
October 21, 2005 (as the same may have been amended and supplemented from time
to time, and as amended by this Amendment, the “Repurchase Agreement”). 
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Repurchase Agreement.

 

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Repurchase Agreement be amended to reflect certain
agreed upon revisions to the terms of the Repurchase Agreement.

 

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Repurchase
Agreement is hereby amended as follows:


 


SECTION 1.       DEFINITIONS.  SECTION 2 OF THE REPURCHASE AGREEMENT IS HEREBY
AMENDED BY DELETING THE DEFINITION OF “TERMINATION DATE” IN ITS ENTIRETY AND
REPLACING THE SAME WITH THE FOLLOWING:


 


““TERMINATION DATE” MEANS THE EARLIER OF (A) APRIL 30, 2006 OR (B) THE DATE OF
THE OCCURRENCE OF AN EVENT OF DEFAULT.”


 


SECTION 2.       CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL BECOME EFFECTIVE ON
FEBRUARY 22, 2006 (THE “AMENDMENT EFFECTIVE DATE”), SUBJECT TO THE SATISFACTION
OF THE FOLLOWING CONDITIONS PRECEDENT:


 


2.1           DELIVERED DOCUMENTS. ON THE AMENDMENT EFFECTIVE DATE, THE BUYER
SHALL HAVE RECEIVED THE FOLLOWING DOCUMENTS, EACH OF WHICH SHALL BE SATISFACTORY
TO THE BUYER IN FORM AND SUBSTANCE:


 


(A)           THIS AMENDMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF THE BUYER AND SELLERS;


 


(B)           SUCH OTHER DOCUMENTS AS THE BUYER OR COUNSEL TO THE BUYER MAY
REASONABLY REQUEST.


 


SECTION 3.       REPRESENTATIONS AND WARRANTIES.  EACH OF THE SELLERS HEREBY
REPRESENTS AND WARRANTS TO THE BUYER THAT THEY ARE IN COMPLIANCE WITH ALL THE
TERMS AND

 

1

--------------------------------------------------------------------------------


 


PROVISIONS SET FORTH IN THE REPURCHASE AGREEMENT ON THEIR PART TO BE OBSERVED OR
PERFORMED, AND THAT NO EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING, AND
HEREBY CONFIRM AND REAFFIRM THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTION 13 OF THE REPURCHASE AGREEMENT.


 


SECTION 4.       LIMITED EFFECT.  EXCEPT AS EXPRESSLY AMENDED AND MODIFIED BY
THIS AMENDMENT, THE REPURCHASE AGREEMENT SHALL CONTINUE TO BE, AND SHALL REMAIN,
IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS.


 


SECTION 5.       COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED BY EACH OF THE
PARTIES HERETO ON ANY NUMBER OF SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


SECTION 6.        GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Buyer:

CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC,
as Buyer 

 

 

 

 

 

By:

/s/ Bruce S. Kaiserman

 

 

 

Name:

Bruce S. Kaiserman

 

 

Title:

Vice President

 

 

 

 

Seller:

FIELDSTONE MORTGAGE COMPANY,
as Seller

 

 

 

 

 

By:

/s/ Mark C. Krebs

 

 

 

Name:

Mark C. Krebs

 

 

Title:

Sr. Vice President & Treasurer

 

 

 

 

Seller:

FIELDSTONE INVESTMENT
CORPORATION,
as Seller

 

 

 

 

 

By:

/s/ Mark C. Krebs

 

 

 

Name:

Mark C. Krebs

 

 

Title:

Sr. Vice President & Treasurer

 

--------------------------------------------------------------------------------